                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                       CR 11-58-GF-BMM

                     Plaintiff,
        vs.

MELISSA MORIAH OJEDA,

                     Defendant.

      On August 14, 2018, the undersigned granted Defendant, Melissa Ojeda’s

(Ojeda) Motion for a Psychiatric Exam in open court, (Doc. 57). On October 9,

2018, the Court received notice from D. Sweeny, Acting Warden at Federal

Detention Center, SeaTac, Washington, where Ojeda is being evaluated, requesting

a 30-day extension of the evaluation.

      Accordingly, IT IS ORDERED that a 30-day extension of the evaluation of

Ojeda is GRANTED. The study period will begin on October 1, 2018 and end on

October 31, 2018, with the final report submitted to the Court no later than

November 15, 2018.

      DATED this 9th day of October, 2018.
